Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Per the phone call with applicant’s representative, Terry Fineman on 3/4/2021, claim 18 (filed on 12/18/2020) is cancelled.  
Allowable Subject Matter
Claims 15 and 17 (filed on 12/18/2020) are allowed (listed below).
15. (Currently amended)	A method of producing a 3D moulded part by means of a layer application technique, comprising the steps of:
i) applying a layer of a particulate material onto a construction field with a coater device, while the coater devoice moves in a first direction; and 
ii) applying a layer of the particulate material on the construction field with the coater device, while the coater device moves in a different direction;
wherein the coater device includes two coating blades and two particle application openings, wherein the number of the coating blades is two and the number of the particle application openings is two;
wherein the steps of applying the particulate material in the first and different directions are repeated, wherein the steps of applying the particulate material in the first direction and the in the different direction employ different blades, different particle openings, or both;
wherein the method includes a step of selectively solidifying the particulate material;
wherein the steps for applying the particulate material and selectively solidifying the particulate material are repeated until the 3D moulded part has been formed;
wherein each particle application openings extends from one particle reservoir or from different particle reservoirs;
wherein the coater device includes two discharge gaps and two sealing gaps.
17. (Currently amended)	A method of producing a 3D moulded part by means of a layer application technique, comprising the steps of:
i) applying a layer of a particulate material onto a construction field with a coater device, while the coater device moves in a first direction; and 
ii) applying a layer of the particulate material on the construction field with the coater device, while the coater device moves in a different direction;
wherein the coater device includes one or two coating blades and one or two particle application openings, wherein:
a) a number of the coating blades is two and a number of the particle application openings is one, or
b) the number of the coating blades is two and the number of the particle application openings is two, or
c) the number of the coating blades is one and the number of the particle application openings is one;
wherein the steps of applying the particulate material in the first and different directions are repeated, wherein the steps of applying the particulate material in the first direction and the in the different direction employ different blades, different particle openings, or both;
wherein the method includes a step of selectively solidifying the particulate material;
wherein the steps for applying the particulate material and selectively solidifying the particulate material are repeated until the 3D moulded part has been formed; 
wherein each particle application openings extends from one particle reservoir or from different particle reservoirs;
wherein the coater device include two discharge gaps and two sealing gaps.  	   	
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by Zilian et al (EP 2 202 016, filed on Nov. 27, 2008; English Translation provided), Hochsmann et al (US Patent 7,748,971 published on Jul. 6, 2010), Rhoades et al (US 2010/0044903) and Buller et al (US 2015/0367415; Provisional application No. 62/015,230, filed on Jun. 20, 2014, provisional application No. 62/028,760, filed on Jul. 24, 2014, provisional application No. 62/063,867, filed on Oct. 14, 2014). For independent claims 15 and 17, Zilian teaches the method of producing a 3D moulded part. However, Zilian does not explicitly teach that the coating device includes two sealing gaps. The cited references of Hochsmann et al, Rhoades et al and Buller et al also fail to disclose two sealing gaps for distributing particles as well. So independent claims 15 and 17 are allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/SHIBIN LIANG/Examiner, Art Unit 1741  

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742